t c memo united_states tax_court kathleen a brown petitioner v commissioner of internal revenue respondent docket no filed date kathleen a brown pro_se t alan friday for respondent memorandum findings_of_fact and opinion scott judge respondent determined deficiencies in petitioner's federal income taxes and accuracy-related_penalties under sec_6662 the deficiencies were in the amounts of all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated dollar_figure and dollar_figure and the accuracy-related_penalties were in the amounts of dollar_figure and dollar_figure for the calendar years and respectively the issues for decision are the amount of income from tips that petitioner is required to report for each of the years here in issue and whether petitioner is liable for the accuracy-related_penalties as determined by respondent some of the facts have been stipulated and are found findings_of_fact accordingly during the years and and for a number of years prior thereto petitioner worked as a waitress at angelo's steak pit restaurant angelo's in panama city beach florida petitioner's legal residence at the time she filed her petition in this case was in panama city florida petitioner filed her federal_income_tax returns for the years and reporting both wage income and tip_income petitioner was an experienced waitress during the years here in issue she had been working as a waitress for approximately years angelo's was a seasonal restaurant open only during the months march through september in petitioner worked at angelo' sec_147 days during the months march through september and in she worked days at angelo's during these months petitioner worked the dinner shift from approximately p m until or p m each day she worked about percent of petitioner's customers charged their food and the remaining percent of her customers paid cash for their food the customers who charged food generally put an amount for a tip on the charge slip but the restaurant would give the amount of such tips to petitioner in cash before she left for the day during the years and petitioner kept a record of her tips in a notebook petitioner would place in her pocket the cash tips she received and the cash she received from tips that were charged before she left the restaurant she generally gave a portion of her tips to the busboys the bartenders sometimes the cooks and if she had been unusually busy other waitresses from whom she had received help although the amounts she gave varied she always gave a portion of her tips to these employees except on the rare occasions when she had a very slow night and received minimal tips occasionally she would have a misorder of food or would break some dishes when this happened petitioner would be required to pay the restaurant the amount of the misordered food or the value of the items broken petitioner was a good waitress and did not often misorder food or break plates occasionally one of petitioner's customers would walk out without paying for the food he had been served and petitioner was required to pay the restaurant the amount due by the customer petitioner would take the amounts she paid busboys bartenders cooks and other waitresses and any amount she had to pay for misordered food breakage or unpaid orders from the cash in her pocket from tips to make the payments before she left the restaurant for the evening busboys who served a station in which petitioner worked in angelo's would stand when not busy at a place in the restaurant where they could see all the tables petitioner served and would attempt to remove used dishes promptly most waitresses at angelo's as did petitioner regularly shared their tips with busboys bartenders and cooks however because a few waitresses did not regularly follow this practice in angelo's put in a requirement that each waitress turn over to the manager each evening before she left dollar_figure of her tips to be divided among the employees after this practice was put into effect petitioner as did a number of other waitresses would give an amount to these employees in addition to the dollar_figure angelo's was a family restaurant occasionally a group of to persons would come in as a party and be seated at separate tables but the entire check would be paid_by one person on such occasions if different waitresses served the different tables the waitresses would split the tip although petitioner paid out different amounts to the busboys bartenders and cooks depending on how much she had received in tips during the evening the average of her payout to these other employees was dollar_figure a day when petitioner arrived home after work each evening she would enter in a notebook the date day of the week number of customers she had served her hours worked and the amount of cash she had left in her pocket when she got home which amount she listed as tips it was from these records that her return preparer computed her tip_income reported on her income_tax return in each of the years and the amount of tips she computed from these records was dollar_figure for and dollar_figure for these amounts are substantially the sums resulting from an addition of the amounts that petitioner entered in the notebooks she kept as a record of her tips the system petitioner used to record her tips was one that had been suggested to her and she had followed it for many years respondent determined that petitioner had earned dollar_figure and dollar_figure in tips for the years and respectively these amounts were determined based on a report of a revenue_agent who had used the mcquatters formula to determine the amount of the tips respondent gave this name to the formula because this formula had been accepted in the case of mcquatters v commissioner tcmemo_1973_240 in general the formula i sec_2 it should be noted that the court in mcquatters v commissioner tcmemo_1973_240 did not approve the amount determined by respondent by the formula in full but reduced the applied by obtaining from the restaurant the total sales each individual waitress had made and reducing those sales for stiffs which in this case was based on dollar_figure percent of sales to arrive at sales subject_to tips the tip rate was then determined by the average tips as shown on charge sales reduced by approximately percent with the resulting percent which was dollar_figure percent in this case applied to the sales subject_to tips on her income_tax returns filed for and petitioner claimed the standard_deduction of dollar_figure for and dollar_figure for in lieu of itemized_deductions on certain days the tips petitioner showed on her records were less than the tips shown on the charge slips of her customers it is petitioner's position that at least a substantial amount if not all of the difference in the amount that respondent determined to be her tips and the amount she showed on the records she kept was due to her payout of tips to the busboys bartenders cooks and other waitresses and her payment for breakage walkouts and similar items opinion the record here shows that except for mistakes petitioner might have made her records reported only the cash that she had amount stating we are convinced that petitioners gave to percent of their tips to the captains and that to account for this and other factors respondent's formula should be applied with a percent rather than a percent rate of tipping left in her pocket when she got home from work after paying for any breakage or the like and sharing tips with other employees although based on petitioner's testimony these payments might not account for the complete difference in the amounts determined by respondent and the amounts that petitioner reported they would account for a substantial amount of the difference respondent recognizes that it was customary for waitresses to share tips with other employees and also to pay for breakage walkouts and misordered food and that petitioner did use part of her tips for this purpose however it is respondent's position that these items do not reduce petitioner's gross_income in arriving at adjusted_gross_income but are itemized_deductions which petitioner is not entitled to take since she used the standard_deduction in computing her income respondent claims that these amounts are employee business_expenses that are not deductible because of the provisions of sec_62 in arriving at adjusted_gross_income but are itemized_deductions subject_to certain limitations and not deductible when the taxpayer uses the standard_deduction sec_62 provides for the deduction by an individual taxpayer of trade_or_business_expenses of that taxpayer if such trade_or_business does not consist of the performance of services by the taxpayer as an employee respondent does not deny that it was customary for waitresses to share tips with busboys bartenders cooks and sometimes other waitresses and that they were required to pay for any breakage and food that was misordered or for bills not sec_62 adjusted_gross_income defined a general_rule --for purposes of this subtitle the term adjusted_gross_income means in the case of an individual gross_income minus the following deductions trade and business deductions --the deductions allowed by this chapter other than by part vii of this subchapter which are attributable to a trade_or_business carried on by the taxpayer if such trade_or_business does not consist of the performance of services by the taxpayer as an employee certain trade and business deductions of employees -- a reimbursed expenses of employees --the deductions allowed by part vi sec_161 and following which consist of expenses paid_or_incurred by the taxpayer in connection with the performance by him of services as an employee under a reimbursement or other expense allowance arrangement with his employer the fact that the reimbursement may be provided by a third party shall not be determinative of whether or not the preceding sentence applies b certain expenses of performing artists -- the deductions allowed by sec_162 which consist of expenses paid_or_incurred by a qualified_performing_artist in connection with the performances by him of services in the performing arts as an employee paid_by walkouts or mistakes they made on the bills but contends that these items are deductions and not an offset that results in a reduction in the gross_income received from tips at the conclusion of the evidence the court called the attention of respondent's counsel to the fact that many cases had allowed a waitress's tips to be reduced by payouts to busboys and bartenders in determining her gross_income from tips and requested a memorandum explaining any distinction between those cases and this case the memorandum filed discusses none of these cases in 43_tc_824 respondent in computing tip_income of a waiter at whyte's restaurant in new york city reduced the tips computed on the charge payment or left in cash by percent paid out to busboys in approving the formula we specifically referred to the reduction of the income from tips by percent for sharing by the waiter of tips with busboys meneguzzo v commissioner t c pincite this same type reduction has been used by this court in numerous other cases some of the cases in which tip_income was reduced by an amount shared by the waitress with busboys are the following guadron v commissioner tcmemo_1994_553 nika v commissioner tcmemo_1991_335 butler v commissioner tcmemo_1991_118 williams v commissioner tcmemo_1985_476 mcleod v commissioner tcmemo_1984_658 zibilich v commissioner tcmemo_1972_92 and chippi v commissioner tcmemo_1971_236 in chippi v commissioner tcmemo_1971_236 we found that the tip_income of certain waiters should be reduced by percent for tips to busboys these cases do not specifically state whether the taxpayer used the standard_deduction or itemized_deductions no such statement was necessary since the reduction was in the gross_income required to be reported and therefore would not affect itemized_deductions or the taking of the standard_deduction the law with respect to expenses that an employee may deduct from gross_income to arrive at adjusted_gross_income has not changed since in a way to affect the issue here since the enactment of the revenue code an employee has been entitled to claim business_expense deductions except those in specified categories only as itemized_deductions and not as deductions from gross_income in arriving at adjusted_gross_income the revenue code of as originally enacted provided-- sec_62 adjusted_gross_income defined for purposes of this subtitle the term adjusted_gross_income means in the case of an individual gross_income minus the following deductions trade and business deductions --the deductions allowed by this chapter other than by part vii of this subchapter which are attributable to a trade_or_business carried on by the taxpayer if such trade_or_business does not consist of the performance of it is clear therefore that both respondent and this court have for many years consistently reduced computed tip_income by the amount of the tips a waiter or waitress shared with busboys bartenders and similar employees there is no specific discussion in any case we have found of why this is a necessary adjustment to the amount of tips placed on charge slips or left services by the taxpayer as an employee trade and business deductions of employees -- a reimbursed expenses --the deductions allowed by part vi sec_161 and following which consist of expenses paid_or_incurred by the taxpayer in connection with the performance by him of services as an employee under a reimbursement or other expense allowance arrangement with his employer b expenses for travel away from home --the deductions allowed by part vi sec_161 and following which consist of expenses of travel meals_and_lodging while away from home paid_or_incurred by the taxpayer in connection with the performance by him of services as an employee c transportation_expenses --the deductions allowed by part iv sec_161 and following which consist of expenses of transportation paid_or_incurred by the taxpayer in connection with the performance by him of services as an employee d outside salesmen --the deductions allowed by part vi sec_161 and following which are attributable to a trade_or_business carried on by the taxpayer if such trade_or_business consists of the performance of services by the taxpayer as an employee and if such trade_or_business is to solicit away from the employer's place of business business for the employer on a table in cash to arrive at the gross tip_income of a waiter or waitress however the inference from the cases is that the tip is left to be shared by all who have served the customer clearly when more than one waitress works at a table and one waitress receives the tip the tip is intended for all waitresses who served that table unquestionably where petitioner shared her tip with another waitress who helped her the tip she shared was really intended in part for the other waitress and the other waitress's part is not income to petitioner whether the person leaving a tip intended a pass- through for the busboys bartenders and cooks is not as clear the testimony in this record shows that the busboys stood in full view and helped in various ways with serving and clearing the table the bartender might not be directly in sight but people who ordered drinks were certainly aware of the work of the bartender therefore in our view the sharing by a waitress of tips with busboys bartenders and cooks is merely to carry out the pass-through intent of the customer and the gross amount of the tip is not intended to be hers to keep in its entirety for over years this has been the rationale of respondent in determining tip_income and of this court in approving or modifying that determination in this case even though respondent's counsel was requested to explain the change in position from prior cases no such explanation has been forthcoming under these circumstances we do not consider this an appropriate case to discuss in further detail the correctness of the long-standing method of computing gross_income from tips by reducing the tips left on a waitress's table by the payout she makes to busboys bartenders and other waitresses respondent apparently does not dispute petitioner's testimony that on the average she paid out dollar_figure a day to busboys bartenders cooks and other waitresses this amount is in line with the to percent of tips allowed as payouts to other employees in some recent cases we therefore hold that the amount of tip_income of petitioner as determined by respondent should be reduced in each year by dollar_figure a day for payouts to other employees the situation with respect to the cash payments to the restaurant for breakage misordered food walkouts and similar items is different we did not find nearly as many cases dealing with this question as we did cases dealing with payouts to busboys and similar employees also we found no case making a specific adjustment for these items although some cases referred in general to a consideration of the items in this case for instance in applegate v commissioner tcmemo_1980_497 we stated we also hold that the petitioner failed to sustain her burden of proving that she is entitled to deductions for the 'walkouts' in sanders v commissioner tcmemo_1979_352 we stated finally petitioner argues that respondent has not petitioner's testimony is very imprecise as to the amount she might have been required to pay in either year here in issue for misordered food breakage or walkouts since petitioner claimed the standard_deduction on her income_tax returns she is not entitled to itemized_deductions therefore if her payment for misordered food breakage and walkouts is an employee_business_expense the amount is immaterial unless it would exceed the standard_deduction which clearly it would not the evidence in this case does not show enough of the nature of the payments for breakage misordered food and walkouts for us to determine whether these payments are itemized business_expense deductions for petitioner or whether some other adjustment for these amounts would be necessary if petitioner had shown with any exactitude the amount of such payments since the evidence does not show the amounts if any petitioner paid in the years here in issue for breakage misordered food and walkouts we need not decide whether such allowed enough of an offset for amounts paid to busboys and amounts she had to pay for breakages and checks that her customers did not pay respondent allowed percent as paid to busboys this amount computes to be larger than the fifty cents daily she paid the busboys and thus leaves a margin for breakages and unpaid checks petitioner has not shown nor is there anything in the record from which we can estimate the amount of breakage or unpaid checks we must therefore find for respondent on the amount of offset to be made to gross tips payments would be itemized_deductions or some other type of adjustment if they had been proven the testimony shows that except for failing to reduce petitioner's tips for payouts to busboys and other employees respondent's computation of petitioner's tip_income is reasonable in fact petitioner though not stating that she accepted it did not truly question the amounts respondent showed for various items she herself thought the difference in her records and respondent's computation was due to the amount of the tips she passed on to others in the restaurant who also served the customers and amounts she paid for breakage and other items certainly these differences in method of computation of tip_income account for a substantial portion of the difference in petitioner's and respondent's computations in our view petitioner has shown that she should not be held liable in either year here in issue for the accuracy-related_penalty under sec_6662 although respondent did not state what subsection of sec_6662 she contended required the penalty it is apparent that the penalty must have been intended as one for negligence petitioner had her tax returns prepared by a preparer she considered competent she kept records in a way she believed to be in accordance with the instructions from her return preparer certainly for someone with petitioner's lack of tax knowledge it would be normal to expect that her tips were the amount received less what she had paid out to other employees and had paid for breakage and the like the difference in what she showed on her records and the amounts determined by respondent with only these adjustments is difficult to determine from this record however if petitioner had kept the records to substantiate all items she paid from tips the difference might have been relatively small for a person of petitioner's understanding of bookkeeping she kept a reasonable set of books petitioner explained that she now kept better records showing all items separately she stated that she now accounts for the total amount which comes into her hands as tips from her testimony apparently she started her new system after the revenue_agent called her attention to inaccuracies in the system she was using however in our view petitioner followed what she understood the instructions to be as to the records she should keep and we therefore conclude that she should not be charged with the accuracy-related_penalty decision will be entered under rule
